DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 4 is cancelled. Claim 3 is amended. Claims 1, 2 and 5 are independent claims. Claims 2 and 5 are withdrawn. Claims 1 and 3 are currently examined on the merits.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 recites “…when the straight-body of the monocrystalline silicon is pulled up…” which should read “…[[when]] in a case that the straight-body of the monocrystalline silicon is pulled up...” 
Claim 1 recites “…when a diameter of the shoulder is equal to or more than…” which should read “…[[when]] in a case that a diameter of the shoulder is equal to or more than...” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe et al (US 20110140241 A1, “Kawazoe”) in view of Basak et al (US 20160108551 A1, “Basak”), Narushima et al (WO 2016103987 A1, US 20170327966 A1 as English translation, “Narushima”) and Lu et al (US 20040118333 A1, “Lu”).
Regarding claim 1, Kawazoe (entire document) teaches a production method of a monocrystalline silicon comprising growing the monocrystalline silicon having a straight-body diameter of no less than 200 nm (0019, 0020, 0065, 0067), overlapping the instantly claimed “range from 301 mm to 330 mm”; overlapping ranges are prima facie obvious. (MPEP 2144.05 I); the straight-body of the silicon is pulled up through a Czochralski process from a silicon melt comprising a dopant (0011-0020); controlling a resistivity of the monocrystalline silicon at a straight-body start point to fail within a range within a range from 1.20 mΩcm to 1.35 mΩcm (figs 5 and 6, examples 9 and 10, 0038, 0039 and 0090); subsequently sequentially decreasing the resistivity of the monocrystalline silicon to fall within a range from 0.7 mΩcm to 1.0 mΩcm at a part of the monocrystalline silicon (figs 5 and 6, examples 9 and 10, 0038, 0039 and 0090).
Kawazoe further teaches that the dopant can be phosphorus (0090), but does not explicitly teach the dopant being in form of red phosphorus. However it is known that red phosphorus and phosphorus are functional equivalents when being used as n-type carrier as taught by Basak (0056). Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Further, it is well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Kawazoe/Basak teaches a quartz crucible that stores the silicon melt (Kawazoe, 0047, 0049 and 0054) and the straight-body diameter as addressed above, but does not explicitly teach an inner diameter of a quartz crucible that stores the silicon melt being 1.7 to 2.0 times as large as the straight-body diameter. However Narushima (entire document) teaches a producing method of an silicon, wherein the silicon is pulled up using a quartz crucible (0052 and 0078), an inner diameter of the crucible can be 21.44 inches (544.576 mm) (0052), and the diameter of the silicon may be more than 200 mm (0077), e.g., a ratio of the inner diameter of the crucible and the diameter of the monocrystalline silicon is less than 2.7 (calculated by 544.576/200), overlapping the instantly claimed the inner diameter of the quartz crucible being 1.7 to 2.0 times as large as the straight-body diameter. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kawazoe/Basak per teachings of Narushima in order to provide suitable conditions for manufacturing the silicon crystal with inhibited occurrence of dislocation (Narushima 0009). 
Kawazoe/Basak/Narushima teaches pulling up the monocrystalline silicon while rotating a quartz crucible (apparently at a rotation speed) and growing the monocrystalline silicon having a straight body portion 16, the straight body portion having a length at least 200 mm (Kawazoe fig 3, 0045, 0047 and 0056) and the crucible being rotated at a rate (speed) of approximately 1.3 rpm to 2.2 rpm when pulling up the monocrystalline silicon (Basak 0040, claims 6 and 7); Kawazoe/ Basak/ Narushima does not explicitly teach the rotation speed ranging from 9 rpm to 30 rpm at a start of formation of the straight body, changing the rotation speed of the quartz crucible to a range from 0.1 rpm to 7 rpm when the straight body of the monocrystalline silicon is pulled up from a straight-body start point of the monocrystalline silicon to reach a range from 50 mm to 200 mm. However Lu teaches a process for preparing single crystal silicon ingot, wherein the ingot has a constant diameter portion (straight-body) with a length of at least about 750 mm (claims 39 and 48), decreasing a crucible rotation rate as a function of increasing axial length of the constant portion of the ingot (0009 and 0011), the crucible rotation CR rate (speed) ranges from 10-15 rpm during the growth of about first 10% (e.g., at a start of formation body of the length from 0 to 75 mm), and the crucible rotation CR rate (speed) ranges from 5 to 10 rpm during the growth of the remainder of the main body of the length about the last 90% (from 75 mm or greater) (0009 and 0048). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kawazoe/Basak/Narushima per teachings of Lu in order to prepare the single crystal ingot having an axially uniform oxygen content (Lu abstract). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe /Basak / Narushima / Lu as applied to claim 1 above, and further in view of Weber et al (US 20020000188 A1, “Weber”).
Regarding claim 3, Kawazoe/Basak/Narushima/Lu teaches pulling up the monocrystalline silicon while rotating the quartz crucible as addressed above, and further teaches that a seed-cone (shoulder) is adjacent to the constant diameter portion (main body) (Lu 0009-0011, 0039, 0046, 0055, 0063, claims 1, 43, 59 and 70), the value for crucible rotation rates may vary as a function of ingot diameter and the rotating rate can be about 7 to about 12 rpm during growth of the main body (apparently having a diameter more than a half of the straight-body diameter) (Lu 0048); Kawazoe/Basak/ Narushima/Lu does not explicitly teach rotating a quartz crucible at a rotation speed ranging from 16 rpm to 30 rpm at a start of formation of a shoulder. However it is a known practice that in the cone portion growth of the crystal growth process, the crucible rotation rate is up to 20 rpm as taught by Weber (0008-0015 and 0020-0027). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kawazoe/ Basak/ Narushima/Lu per teachings of Weber in order to provide a defect free crystal (Weber 0008-0015 and 0023-0024). 

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “The Office Action’s determination that Narushima teaches a ratio of the inner diameter of the crucible and the diameter of the monocrystalline silicon of 2.7 or less is clear error… Narushima does not teach, describe, or disclose any relationship or correlation between the inner diameter of the quartz crucible and the straight-body diameter of the monocrystalline silicon, let alone a range of such values… the Office action’s calculations are in error … Narushima provides no express reason to select “an inner diameter of a quartz crucible that stores the silicon melt being 1.7 to 2.0 times as large as the straight-body diameter” have been considered, but not found persuasive. The examiner’s position is that there is no error for calculating a ratio of the inner diameter of the crucible and the diameter of the monocrystalline silicon by using the data factually taught in Narushima. Specifically it is noted that Kawazoe/Basak does not explicitly teach an inner diameter of a quartz crucible that stores the silicon melt being 1.7 to 2.0 times as large as the straight-body diameter. However Narushima (entire document) teaches a producing method of an silicon, wherein an inner diameter of the crucible can be 21.44 inches (544.576 mm) (0052), and the diameter of the silicon may be more than 200 mm (0077), e.g., a ratio of the inner diameter of the crucible and the diameter of the monocrystalline silicon is less than 2.7 (calculated by 544.576/200), overlapping the instantly claimed the inner diameter of the quartz crucible being 1.7 to 2.0 times as large as the straight-body diameter. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kawazoe/Basak per teachings of Narushima in order to provide suitable conditions for manufacturing the silicon crystal with inhibited occurrence of dislocation (Narushima 0009). Although Narushima does not directly teach the ratio of the inner diameter of the crucible and the diameter of the monocrystalline silicon, it is apparent the ratio is factually within the teachings of Narushima because the ratio calculation is based on the data explicitly taught by Narushima. Also the claimed ratio of the inner diameter of the crucible and the diameter of the monocrystalline silicon is known in the prior art, for example, Oh et al (KR 20040043974 A, machine translation) teaches that ratio of the diameter of the crucible to the diameter of the silicon ingot is 2 ([63]).
In response to the argument about other teachings in Narushima, it should be note that Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, consult In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, consult Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.1989). It is also noted that the transitional term “comprising” is used in the instant claim. Therefore any additional features or elements can be disclosed by Narushima. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03).
Applicant’s arguments with respect to “unexpected result”, e.g. the instant invention “reduces evaporation of the silicon melt and dopant and prevents occurrence of dislocations at a straight-body start point due to segregation phenomenon of the dopant is preventable”, have been considered but are not persuasive. Narushima explicitly teaches that occurrence of dislocation can be inhibited (0009) or crystals no dislocation occurrence can be obtained (0017). As addressed above, Kawazoe/Basak/ Narushima/Lu teaches a method/process of producing a monocrystalline silicon, which is similar to the instantly claimed, it is reasonably expected that such process will result in reducing evaporation of the silicon melt and dopant and prevents occurrence of dislocations at a straight-body start point due to segregation phenomenon of the dopant is preventable. It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages, e.g., the advantage or expected beneficial result would have been produced by the combination of references. See MPEP 2144 II. Prima facie obviousness is not rebutted by merely recognizing additional advantages present but not recognized in the prior art. See MPEP 2145 II; also see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Moreover the argument concerning " it cannot be said that the claimed “inner diameter of a quartz crucible that stores the silicon melt being 1.7 to 2.0 times as large as the straight-body diameter” was selected from “a finite number of identified, predictable solutions” disclosed by Narushima" represents the counselor’s opinion, which is not supported by factual evidence. it is well established that arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). As addressed above, Narushima inexplicitly teaches the ratio of the inner diameter of crucible to the diameter of ingot is less than 2.7 times, overlapping the instantly claimed range of the ratios. Overlapping ranges are prima facie obvious. (MPEP 2144.05 I). Also it is known that ratio of the diameter of the crucible to the diameter of the silicon ingot is 2 for example as taught by Oh et al (KR 20040043974 A, machine translation, ([63]).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teruo Izumi (US 6267816 B1) teaches that the diameter of the crucible should preferably be 2.5 times of the crystal diameter or less (col 4 lines 27-29); Oh et al (KR 20040043974 A, machine translation) teaches that ratio of the diameter of the crucible to the diameter of the silicon ingot is 2 ([63]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714